DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow/projection of the pump body and the rotatable head of the gripping unit (disclosed in claims 2 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for stabilization of part of the heart in claims 8 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein said pump body includes an orifice opening into at least one receptacle for receipt/retention of the pump body”. The claim is indefinite because it is unclear what this limitation intends to define. The examiner believes this claim is based upon the following description from page 4: “…said pump body comprising an orifice opening into at least one receptacle for receipt/retention of the pump body, the free end of said gripping unit25 comprises a head which is maneuverable in rotation, which head has one or a plurality of indexing reliefs defining, by rotation of the head, an unlocked position of the pump body and of the end of the gripping unit, in order to permit their separation, said head being able to pass freely through said orifice in order to penetrate into, or exit from, said receptacle, and a locked position, in which the indexing relief(s) is/are30 engaged in the receipt/retention receptacle in order to provide mechanical assembly”. However, even given the broadest reasonable interpretation, it would be difficult to identify the structural relationship between the pump body and the gripping unit based solely on the language of the claim. For purposes of examination the examiner will interpret claim 5 similar to claim 2, such that the pump body comprises a hollow portion configured to receive the head of the gripping unit, with the additional limitation that the head is rotatable in this configuration.
Claim limitation “device for stabilization of part of the heart” in claims 8 and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only disclosure of the device for stabilization is described in page 5 of the specification. It is noted that part of it is wide but it is unclear what the device actually is besides having a rough funnel shape. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites all of the limitations of claim 7 and claim 20 recites all the limitations of claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form (i.e., allow claim 19 to depend on claim 7 and claim 20 to depend on claim 8), rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0067395 to Jimenez et al., hereinafter Jimenez.
Regarding claim 1, Jimenez teaches an assembly for fitting/removing a propulsive heart pump (para 0006, 0161) in a sleeve (any of connectors 100, 200, 300, 400, 500, 600, 1600) secured in an opening in a ventricular wall (para 0098, 0101; Fig 13A-F), said assembly comprising: an assembly element (coupler device 110, 210, etc.) of a pump body of the heart pump (para 0112); a guide element with a distal end, a proximal end, and a lumen extending between, and opening at, said distal and proximal ends (cannula noted in para 0167; see, e.g., Fig 13C-D, 15A); and a gripping unit (locking tool 1800) configured to slide in said lumen (para 0171), a free end of said gripping unit (Fig 16A-B: handle 1830) comprising an assembly part (Fig 16A-B: actuator/activator element 1810) which is complementary with said assembly element of the pump body (para 0169), wherein said assembly part of said gripping unit is configured to cooperate with said assembly element to present two positions (para 0168) that include i) a locked position in which said gripping unit is mechanically joined to the pump body in order to permit gripping and displacement of the heart pump (para 0118, 0126, 0141 all describe examples of locking and unlocking mechanisms that are actuated by locking tool 1800) and ii) an unlocked position with respect to the pump body that permits separation of said free end from the pump body (para 0118, 0126, 0141 all describe examples of locking and unlocking mechanisms that are actuated by locking tool 1800) when the pump body is in position within a2Docket No. 7179-0293 Appln. No. 16/468,215ventricular chamber to direct blood propelled by the heart pump to an aortic valve of a patient (para 0005).
Regarding claim 2, Jimenez further teaches wherein, with said assembly element being a hollow, or a projection, provided in or on the pump body, said assembly part is a head with a form paired with said hollow, or respectively a hollow with a form paired with said projection, for assembly of said free end on said pump body (para 0169).
Regarding claim 5, Jimenez further teaches wherein said pump body includes an orifice opening into at least one receptacle for receipt/retention of the pump body, and wherein the assembly part of the free end of said gripping unit is a head which is maneuverable in rotation, the head being configured to cooperate with the pump body so that, in the unlocked position, the head is able to pass freely through said orifice of the pump body in order to penetrate into or exit from said receptacle, and in the locked position,3Docket No. 7179-0293 Appln. No. 16/468,215the head engages with said heart pump (para 0168-0170).
Regarding claim 6, Jimenez further teaches wherein said gripping unit (locking tool 1800) is an elongate body with a cylindrical form (Fig 16A-B), such that the gripping unit is rotatable in the lumen of said guide element (para 0170: rotation necessary for locking purposes).
Regarding claim 7, Jimenez further teaches further comprising: a sealing element placed inside said lumen, the sealing element being open when the free end of said gripping unit is pressed against the sealing element in order to open a passage for said gripping unit through the sealing element (para 0109; Fig 1: hemostasis valve 162).
Regarding claim 8, Jimenez further teaches wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part (para 0107-0108).
Regarding claim 9, Jimenez further teaches further comprising: 4Docket No. 7179-0293 Appln. No. 16/468,215 one or more elements selected from the group consisting of: a perforation tool (para 0142-0143), a dilator tool (para 0142), and a guide wire (para 0130), each of said elements being able to slide in said lumen (para 0130).
Regarding claim 12, Jimenez further teaches wherein, with said sleeve comprising an inner channel and said heart pump being configured to be received in the channel of said sleeve, said sleeve extending in an axial direction and comprising a front axial end and a rear axial end, said inner channel opening at the front and rear axial ends, at least part of an inner wall of said sleeve delimiting said inner channel having a thread, said pump body comprises a thread on part of an outer surface of said pump body which is distinct from said at least one assembly element, said thread being complementary with the thread of said at least part of the inner wall of the sleeve in order to ensure their engagement (para 0119).
Regarding claim 13, Jimenez further teaches wherein said threads are configured to ensure sealing of the pump body to the sleeve (para 0108).
Regarding claim 19, Jimenez further comprising: a sealing element located inside a distal part of said lumen, the sealing element being open when the free end of said gripping unit is pressed against the sealing element in order to open the passage for said gripping unit through the sealing element (para 0109; Fig 1: hemostasis valve 162).
Regarding claim 20, Jimenez further teaches wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part that comprises, at an end thereof having a widest diameter, a groove which has at least one aspiration orifice for creation of a vacuum in said groove when a portion of the ventricular wall is in contact with said stabilization device (para 0107-0108).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792